     Case 2:20-cv-05141-RGK-MRW Document 1 Filed 06/10/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                           Case No.
     CARMEN JOHN PERRI, an
12                                           Complaint For Damages And
13   individual,                             Injunctive Relief For:

14                    Plaintiff,              1. VIOLATIONS OF THE
15                                               AMERICANS WITH DISABILITIES
     v.                                          ACT OF 1990, 42 U.S.C. §12181 et
16                                               seq. as amended by the ADA
17                                               Amendments Act of 2008 (P.L. 110-
     EMPIRE COMMERCIAL
                                                 325).
18   CENTER, LLC, a California limited
     liability company; and DOES 1-10,
19                                            2. VIOLATIONS OF THE UNRUH
     inclusive,
                                                 CIVIL RIGHTS ACT, CALIFORNIA
20                                               CIVIL CODE § 51 et seq.
21
                      Defendants.

22

23         Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendant
24   EMPIRE COMMERCIAL CENTER, LLC, a California limited liability company;
25   and Does 1-10 (“Defendants”) and alleges as follows:
26                                         PARTIES
27         1.      Plaintiff’s musculoskeletal and neurological systems are impaired.
28   These impairments result in weakness, fatigue, pain, and loss of strength in his arms,

                                               1
                                          COMPLAINT
     Case 2:20-cv-05141-RGK-MRW Document 1 Filed 06/10/20 Page 2 of 9 Page ID #:2


 1   hands, and legs. He has also developed permanent nerve damage that has caused
 2   increased pain and limits his ability to function and limits his mobility, especially for
 3   any extended period of time. He is substantially limited in performing one or more
 4   major life activities, including but not limited to: walking, standing, ambulating,
 5   and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
 6   Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
 7   limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a
 8   result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for
 9   any significant distance without having to periodically rest, and often relies upon
10   mobility devices to ambulate including a cane, walker, or wheelchair. With such
11   disabilities, Plaintiff qualifies as a member of a protected class under the Americans
12   with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments
13   Act of 2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set
14   forth at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’
15   facility and prior to instituting this action, Plaintiff suffered from a “qualified
16   disability” under the ADA, including those set forth in this paragraph. Plaintiff is
17   also the holder of a Disabled Person Parking Placard.
18         2.     Plaintiff is informed and believes and thereon alleges that Defendant
19   EMPIRE COMMERCIAL CENTER, LLC, a California limited liability company,
20   owned the property located at 8450 Valley Blvd., Rosemead, CA 91770 (“Property”)
21   on or around May 27, 2020.
22         3.     Plaintiff is informed and believes and thereon alleges that Defendant
23   EMPIRE COMMERCIAL CENTER, LLC, a California limited liability company,
24   owns the Property currently.
25         4.     Plaintiff does not know the true name of Defendant, its business
26   capacity, its ownership connection to the Property serving Banh Mi Che Cali
27   (“Business”), or its relative responsibilities in causing the access violations herein
28   complained of. Plaintiff is informed and believes that each of the Defendants herein,
                                                 2
                                            COMPLAINT
     Case 2:20-cv-05141-RGK-MRW Document 1 Filed 06/10/20 Page 3 of 9 Page ID #:3


 1   including Does 1 through 10, inclusive, is responsible in some capacity for the
 2   events herein alleged, or is a necessary party for obtaining appropriate relief.
 3   Plaintiff will seek leave to amend when the true names, capacities, connections, and
 4   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
 5                               JURISDICTION AND VENUE
 6          5.     This Court has subject matter jurisdiction over this action pursuant
 7   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 8          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 9   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
10   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
11   federal ADA claims in that they have the same nucleus of operative facts and
12   arising out of the same transactions, they form part of the same case or controversy
13   under Article III of the United States Constitution.
14          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
15   real property which is the subject of this action is located in this district and because
16   Plaintiff's causes of action arose in this district.
17                                FACTUAL ALLEGATIONS
18          8.     Plaintiff went to the Business on or about May 27, 2020 for the dual
19   purpose of picking up takeout order and to confirm that this public place of
20   accommodation is accessible to persons with disabilities within the meaning federal
21   and state law.
22          9.     The Business is a facility open to the public, a place of public
23   accommodation, and a business establishment.
24          10.    Parking spaces are one of the facilities, privileges and advantages
25   reserved by Defendants to persons at the property serving the Business.
26          11.    Unfortunately, although parking spaces were one of the facilities
27   reserved for patrons, there were no designated parking spaces available for persons
28   with disabilities that complied with the 2010 Americans with Disabilities Act
                                                  3
                                             COMPLAINT
     Case 2:20-cv-05141-RGK-MRW Document 1 Filed 06/10/20 Page 4 of 9 Page ID #:4


 1   Accessibility Guidelines (“ADAAG”) on May 27, 2020.
 2         12.    At that time, instead of having architectural barrier free facilities for
 3   patrons with disabilities, Defendants have: built up curb ramps that project from the
 4   sidewalk and into the access aisle (Section 406.5). Furthermore, the curb ramp is in
 5   excess of the maximum grade allowed by ADAAG specifications (Section 406.1).
 6         13.    Subject to the reservation of rights to assert further violations of law
 7   after a site inspection found infra, Plaintiff asserts there are additional ADA
 8   violations which affect him personally.
 9         14.    Plaintiff is informed and believes and thereon alleges Defendants had
10   no policy or plan in place to make sure that there was compliant accessible parking
11   reserved for persons with disabilities prior to May 27, 2020.
12         15.    Plaintiff is informed and believes and thereon alleges Defendants have
13   no policy or plan in place to make sure that the designated disabled parking for
14   persons with disabilities comport with the ADAAG.
15         16.    Plaintiff personally encountered these barriers. The presence of these
16   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
17   conditions at public place of accommodation and invades legally cognizable
18   interests created under the ADA.
19         17.    The conditions identified supra in paragraph 12 are necessarily related
20   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
21   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
22   holder of a disabled parking placard; and because the enumerated conditions relate
23   to the use of the accessible parking, relate to the slope and condition of the
24   accessible parking and accessible path to the accessible entrance, and relate to the
25   proximity of the accessible parking to the accessible entrance.
26         18.    As an individual with a mobility disability who at times relies upon a
27   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
28   accommodations have architectural barriers that impede full accessibility to those
                                                 4
                                            COMPLAINT
     Case 2:20-cv-05141-RGK-MRW Document 1 Filed 06/10/20 Page 5 of 9 Page ID #:5


 1   accommodations by individuals with mobility impairments.
 2          19.      Plaintiff is being deterred from patronizing the Business and its
 3   accommodations on particular occasions, but intends to return to the Business for the
 4   dual purpose of availing himself of the goods and services offered to the public and
 5   to ensure that the Business ceases evading its responsibilities under federal and state
 6   law.
 7          20.      Upon being informed that the public place of accommodation has
 8   become fully and equally accessible, he will return within 45 days as a “tester” for
 9   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
10   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
11          21.      As a result of his difficulty experienced because of the inaccessible
12   condition of the facilities of the Business, Plaintiff was denied full and equal access
13   to the Business and Property.
14          22.      The Defendants have failed to maintain in working and useable
15   conditions those features required to provide ready access to persons with
16   disabilities.
17          23.      The violations identified above are easily removed without much
18   difficulty or expense. They are the types of barriers identified by the Department of
19   Justice as presumably readily achievable to remove and, in fact, these barriers are
20   readily achievable to remove. Moreover, there are numerous alternative
21   accommodations that could be made to provide a greater level of access if complete
22   removal were not achievable.
23          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
24   alleges, on information and belief, that there are other violations and barriers in the
25   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
26   notice regarding the scope of this lawsuit, once he conducts a site inspection.
27   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
28   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
                                                  5
                                             COMPLAINT
     Case 2:20-cv-05141-RGK-MRW Document 1 Filed 06/10/20 Page 6 of 9 Page ID #:6


 1   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 2   have all barriers that relate to his disability removed regardless of whether he
 3   personally encountered them).
 4         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
 5   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 6                               FIRST CAUSE OF ACTION
 7    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 8      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 9                                        (P.L. 110-325)
10         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
11   above and each and every other paragraph in this Complaint necessary or helpful to
12   state this cause of action as though fully set forth herein.
13         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
14   privileges, advantages, accommodations, facilities, goods, and services of any place
15   of public accommodation are offered on a full and equal basis by anyone who owns,
16   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
17   Discrimination is defined, inter alia, as follows:
18                a.     A failure to make reasonable modifications in policies, practices,
19                       or procedures, when such modifications are necessary to afford
20                       goods, services, facilities, privileges, advantages, or
21                       accommodations to individuals with disabilities, unless the
22                       accommodation would work a fundamental alteration of those
23                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
24                b.     A failure to remove architectural barriers where such removal is
25                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
26                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
27                       Appendix "D".
28                c.     A failure to make alterations in such a manner that, to the
                                                 6
                                            COMPLAINT
     Case 2:20-cv-05141-RGK-MRW Document 1 Filed 06/10/20 Page 7 of 9 Page ID #:7


 1                         maximum extent feasible, the altered portions of the facility are
 2                         readily accessible to and usable by individuals with disabilities,
 3                         including individuals who use wheelchairs, or to ensure that, to
 4                         the maximum extent feasible, the path of travel to the altered area
 5                         and the bathrooms, telephones, and drinking fountains serving
 6                         the area, are readily accessible to and usable by individuals with
 7                         disabilities. 42 U.S.C. § 12183(a)(2).
 8         28.       Any business that provides parking spaces must provide accessible
 9   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
10   shall be at the same level as the parking spaces they serve. Changes in level are not
11   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
12   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
13   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
14   designated disabled parking space is a violation of the law and excess slope angle in
15   the access pathway is a violation of the law.
16         29.       A public accommodation must maintain in operable working condition
17   those features of its facilities and equipment that are required to be readily accessible
18   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19         30.       Here, the failure to ensure that accessible facilities were available and
20   ready to be used by Plaintiff is a violation of law.
21         31.       Given its location and options, Plaintiff will continue to desire to
22   patronize the Business but he has been and will continue to be discriminated against
23   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
24   the barriers.
25                                SECOND CAUSE OF ACTION
26       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
27         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
28   above and each and every other paragraph in this Complaint necessary or helpful to
                                                  7
                                              COMPLAINT
     Case 2:20-cv-05141-RGK-MRW Document 1 Filed 06/10/20 Page 8 of 9 Page ID #:8


 1   state this cause of action as though fully set forth herein.
 2         33.    California Civil Code § 51 et seq. guarantees equal access for people
 3   with disabilities to the accommodations, advantages, facilities, privileges, and
 4   services of all business establishments of any kind whatsoever. Defendants are
 5   systematically violating the UCRA, Civil Code § 51 et seq.
 6         34.    Because Defendants violate Plaintiff’s rights under the ADA,
 7   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
 8   52(a).) These violations are ongoing.
 9         35.    Plaintiff is informed and believes and thereon alleges that Defendants’
10   actions constitute discrimination against Plaintiff on the basis of a disability, in
11   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
12   previously put on actual or constructive notice that the Business is inaccessible to
13   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
14   inaccessible form, and Defendants have failed to take actions to correct these
15   barriers.
16                                          PRAYER
17    WHEREFORE, Plaintiff prays that this court award damages provide relief as
18   follows:
19         1.     A preliminary and permanent injunction enjoining Defendants from
20   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
21   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
22   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
23   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
24   under the Disabled Persons Act (Cal. C.C. §54) at all.
25         2.     An award of actual damages and statutory damages of not less than
26   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
27         3.     An additional award of $4,000.00 as deterrence damages for each
28   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
                                                 8
                                            COMPLAINT
     Case 2:20-cv-05141-RGK-MRW Document 1 Filed 06/10/20 Page 9 of 9 Page ID #:9


 1   LEXIS 150740 (USDC Cal, E.D. 2016); and,
 2         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 3   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
 4                               DEMAND FOR JURY TRIAL
 5         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 6   raised in this Complaint.
 7

 8   Dated: June 10, 2020             MANNING LAW, APC
 9

10                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
11                                       Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                9
                                           COMPLAINT
